Citation Nr: 1546896	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Mullins, Counsel





INTRODUCTION

The Veteran had active service from August 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claims currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis must be undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Initially, the Board notes that the Veteran's electronic record appears to be missing documentation.  According to the January 2013 rating decision, VA treatment records from the VA Medical Center (VAMC) in Kansas City, Missouri dated from March 9, 2000, through November 2, 2012, were considered by the RO in denying the claims currently on appeal.  A review of the Veterans Benefits Management System (VBMS) and Virtual VA fails to reflect that any of these records are associated with the file.  The October 2012 VA examiner also relied on a VA audiometric examination dated October 28, 2008, in denying the Veteran's claim of entitlement to service connection for tinnitus.  The examiner reported that the Veteran denied tinnitus during this examination.  The record does not contain a copy of this alleged VA examination report.  This information must be obtained and associated with the Veteran's electronic record before any further action can be taken on appeal.  If no such records exist, this must be documented in the Veteran's claims file.  

Furthermore, the October 2012 VA examiner appeared to rely solely on the absence of in-service medical evidence of hearing loss in providing a negative etiological opinion.  The examiner failed to discuss the Veteran's report of hearing loss and tinnitus beginning during his military service.  Regarding the issue of whether it was at least as likely as not that hearing loss manifested during, or as a result of active service, the Court has held that lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, the Court has stated clearly that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment related to the condition or symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, the Veteran should be scheduled for a new in-person VA audiometric examination in which the examiner fully takes into consideration the Veteran's reports of in-service noise exposure and his report of hearing loss and tinnitus beginning during his service.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA medical records from the VAMC in Kansas City, Missouri, dated March 9, 2000, through November 2, 2012, must be obtained and associated with the Veteran's electronic record.  This includes a copy of a VA audiometric examination dated October 2008.  Any additional records of VA medical treatment must also be associated with the claims file.  If it is determined that no such records exist, this must be documented in the Veteran's claims file and all steps taken to identify and locate these records must be explained.  

2.  The Veteran should also be scheduled for a new VA audiometric examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination and the examination report should reflect that these items were in fact reviewed.  The examiner is asked to perform all indicated tests and studies, and opine as to whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus manifested during, or as a result of, military service.  

The examiner must provide a full rationale for all opinions provided, and thoroughly consider and discuss the Veteran's lay reports of hearing loss and tinnitus beginning during military service.  The Veteran's service treatment records have been found to be unavailable for review, but he is still competent to state that he was exposed to noise during military service and that he first noticed hearing loss and tinnitus while in service.  The mere absence of audiometric results at the time of separation is not in and of itself a sufficient rationale to offer a negative opinion.  

If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case.  

3.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




